State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521592
________________________________

In the Matter of DAVID PRICHER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Garry, Lynch and Devine, JJ.

                             __________


     David Pricher, Elmira, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent finding petitioner guilty of
violating certain prison disciplinary rules.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding challenging a prison disciplinary determination
rendered upon two misbehavior reports. The first report charged
him with violent conduct, assault, refusing to follow a direct
order, failure to comply with frisk procedures and interfering
with an employee, after he became involved in a physical
altercation with correction officers during a strip search. The
second report charged him with possessing drugs and possessing
contraband, after petitioner spit four balloons out of his mouth
during the strip search – two of which contained cigarette
                              -2-                521592

rolling papers and matches and the other two contained a green
leafy substance that tested positive for marihuana. Following a
tier III disciplinary hearing on both reports, petitioner was
found guilty as charged and this determination was affirmed on
administrative appeal.

      We confirm. Initially, to the extent that petitioner
raises the issue of substantial evidence, we find that the
misbehavior reports, hearing testimony and related documentation,
including the positive test results, support the determination of
guilt (see Matter of Fragosa v Moore, 93 AD3d 979, 980 [2012];
Matter of Black v Goord, 302 AD2d 648, 648 [2003]).

      Turning to petitioner's procedural challenges, the record
reflects that the misbehavior reports were properly endorsed (see
7 NYCRR 251-3.1 [b]; Matter of Lindo v Fischer, 72 AD3d 1295,
1296 [2010]) and sufficiently detailed to allow him to prepare an
adequate defense (see 7 NYCRR 251-3.1 [c]; Matter of Basbus v
Prack, 112 AD3d 1088, 1088 [2013]; Matter of Hernandez v Prack,
108 AD3d 965, 966 [2013]). Accordingly, contrary to petitioner's
contention, the misbehavior reports were not defective because
they failed to reference the confidential information that
prompted the initial search (see Matter of Horne v Fischer, 98
AD3d 788, 789 [2012]; Matter of Muller v Fischer, 62 AD3d 1191,
1191-1192 [2009]). Any deficiency in his employee assistance was
cured by the Hearing Officer, who provided petitioner with the
documents that he had requested (see Matter of Lashway v Fischer,
117 AD3d 1141, 1142 [2014]; Matter of Hart v Fischer, 89 AD3d
1357, 1358 [2011], lv denied 18 NY3d 808 [2012]). Finally, there
is no indication in the record that the Hearing Officer was
biased or that the determination flowed from any alleged bias
(see Matter of Dolan v Annucci, 120 AD3d 870, 871 [2014]).
Petitioner's remaining contentions are either unpreserved or lack
merit.

     Peters, P.J., Garry, Lynch and Devine, JJ., concur.
                              -3-                  521592

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court